321 F.2d 88
Jack HEARD, Acting Director, Texas Department ofCorrections, Appellant,v.V. A. GOMEZ, Appellee.
No. 20079.
United States Court of Appeals Fifth Circuit.
July 10, 1963.

Norman V. Suarez, Asst. Atty. Gen. of Texas, Waggoner Carr, Atty. Gen. of Texas, I. Raymond Williams, Jr., Asst. Atty. Gen. of Texas, Austin, Tex., for appellant.
Bernard A. Golding, Houston, Tex., Wayne Basden, Big Spring, Tex., for appellee.
Before HUTCHESON and GEWIN, Circuit Judges, and CONNALLY, District judge.
PER CURIAM.


1
This is an appeal from an order of the district judge, granting petitioner, appellee here, a writ of habeas corpus, on the ground that he was denied the right of assistance of counsel of his own choice in the hearing in the state court in which he was convicted and that such was a denial of due process of law.  In support of his order, the district judge filed a memorandum opinion.1


2
While the respondent, appellant here, in his brief vigorously contests the correctness of the order, we think it clear that the district judge was right, for the reason that he gave, and that his judgment granting the writ without prejudice to the State of Texas to retry the petitioner on the indictment pending in a state district court, within a reasonable time from the date of the judgment in this case, should be, and it is hereby AFFIRMED.  Glasser v. United States, 315 U.S. 60, 62 S. Ct. 457, 86 L. Ed. 680; Powell v. Alabama, 287 U.S. 45, 53 S. Ct. 55, 77 L. Ed. 158.



1
 Gomez v. Heard, D.C., 218 F. Supp. 228